UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6544


FLOYD O. HUNT, JR.,

                Petitioner - Appellant,

          v.

BLUE RIDGE REGIONAL JAIL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00122-HEH-RCY)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and, HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd O. Hunt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Floyd      O.    Hunt,   Jr.,   appeals   the    district          court’s   order

dismissing his civil action on the ground that it was improperly

filed   under    28    U.S.C.   § 2241   (2012).          We     have    reviewed   the

record and find no reversible error.                 Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                Hunt v. Blue Ridge Reg’l

Jail, No. 3:15-cv-00122-HEH-RCY (E.D. Va. Mar. 19, 2015).                            We

dispense     with      oral   argument   because          the    facts     and    legal

contentions     are    adequately     presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2